IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 27, 2007
                                No. 07-50145
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSE LUIS SANDOVAL

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1417-ALL


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Having pleaded guilty to possession with intent to distribute 100
kilograms or more of marijuana, in violation of 21 U.S.C. § 841(a)(1), Jose Luis
Sandoval appeals only his 57-month sentence, maintaining it is unreasonable
because it is greater than necessary to meet the sentencing goals of 18 U.S.C.
§ 3553(a). Specifically, Sandoval claims: the sentence failed to account for his
otherwise law-abiding life, his family circumstances, his work history, his
genuine remorsefulness, his loss of the right to be in the United States, and the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50145

fact that he was not a danger to the public or likely to commit future crimes.
Further, he contends: the sentence placed too much weight on the advisory
guideline range, which was based almost entirely on the amount of marijuana
and overstated the seriousness of his conduct without accounting for the threats
under which it was carried out.
      The district court considered Sandoval’s request for a downward variance,
the recommendations of the presentence investigation report, the applicable
advisory guideline range, and the § 3553(a) factors. Because the court exercised
its discretion to impose a sentence within the properly calculated guideline
range, the sentence was presumptively reasonable, and this court may infer the
district court considered all the factors for a fair sentence set forth in the
Guidelines. See Rita v. United States, 127 S. Ct. 2456, 2462-70 (2007); United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006); United States v. Mares, 402
F.3d 511, 519 (5th Cir. 2005). Sandoval has failed to demonstrate the district
court clearly erred in exercising its broad sentencing discretion; restated, he does
not show the court imposed a sentence that failed to account for sentencing
factors entitled to significant weight, gave significant weight to improper or
irrelevant factors, or made a clear error of judgment in balancing the sentencing
factors. See United States v. Nikonova, 480 F.3d 371, 376 (5th Cir. 2007), cert.
denied, 2007 WL 1708063 (Oct. 1, 2007) (No. 06-11834).
      AFFIRMED.




                                         2